Appellee filed bill of complaint seeking divorce. On stipulation of counsel, original bill of complaint was withdrawn and substitute bill was filed which was allowed by order of court. The allegations of the substitute bill of complaint are sufficient to charge the defendant with extreme cruelty to complainant and with the indulgence of a violent and ungovernable temper.
Defendant filed answer as follows:
"The defendant, JOHN B. HOLMES, in propria persona, hereby expressly waiving the further issuance and service of process in the above entitled cause, for answer to the bill of complaint, says:
"That he admits the residence of the parties as alleged, the marriage to plaintiff on the 5th day of November, A.D. 1935, at Leesburg, Florida, and says that he has not lived or cohabited with the plaintiff since November 20, A.D. 1936.
"For lack of information, defendant neither admits nor denies the remaining allegations thereof, but demands strict proof of each material allegation not herein specifically admitted.
"AND now having fully answered said bill of complaint, defendant waives all other and further service and notice in connection with the proceedings in said cause, and consents for the same to proceed to a final decree or other disposition by this Honorable Court as to the Court may seem proper in the premises.
"WHEREFORE, he prays to be hence discharged."
Master was appointed, testimony taken, report of the Master filed and final decree entered. *Page 762 
All notice having been waived by defendant, such waiver appearing as a part of the Answer, which he filed, the Court required no further notice to be served on him which, under the stated condition, was without error.
The Court acquired jurisdiction of the parties and the cause. The evidence establishes the truth of the allegations of the bill of complaint and is sufficient to support the decree.
The decree should be, and is affirmed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J. and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.